Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed action 
Claims 1-10 are pending and are being considered.
Claims 1-10 have been amended.
Response to 103 
Applicants arguments filed on 06/14/2022 have been fully considered and are partially persuasive. 

Arguments regarding claims 1, 6 and 9-10:
In response to applicant's argument on page 14 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. applicants claimed method uses Diffie-Hellman algorithm) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument on page 16 last two para of remarks that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case Anne teaches secure communication between devices by transmitting a message containing series of number containing base b a prime number and secret number z and then calculating modulo p using the same secret number. Anne further teaches performing cryptographic operations on the generated message before transmitting it to the second device. The instant application claims the generated message is transmitted between first motor Vehicle and second motor vehicle, however the use of the message in Anne is between different nodes. To overcome the deficiency of Anne the examiner relied on Nitish which discloses two Vehicle in VANET environment communicating with each other with a similar kind of message. A prima facie case of obviousness is established by modifying the base reference Anne by instead of transmitting the secure message between node, with transmitting the same message between motor vehicle communicating in VANET environment, thereby securing the communication between two motor vehicles in a radio communication environment.
 The combination further lacks the message containing a Validity number associated with first key and the second group of number a Pi and gi inside the message. Although the combination teaches performing cryptographic operations on the message which is transmitted from first motor vehicle to the second motor vehicle, but fails to teach the message contain a Validity number associated with first key and the second group of number a Pi and gi. Debiao (i.e. third reference) is brought to teach the above concepts. Debiao is also directed towards a secure communication between two motor vehicle in a VANET environment just like other two references. Therefore, the combination of Anne and Nitish can be modified with Dabiao to teach the missing element of the message to enhance overall security of communication of motor vehicle in a VANET environment. Therefore, the examiner's conclusion of obviousness is not based upon improper hindsight reasoning. For more detail see the rejection below. 
The above response also applies to applicants arguments on page 22 of remarks.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). The reason to combine three references is explained.
In response to applicant's argument on page 18 that the Anne fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. Anne does not use Diffie-Hellman key) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant further on page 18 para 1 argues that Anne does not teach Vehicle obtaining series of numbers from distribution entity. The examiner respectfully disagrees because Anne teaches on [page 51 section Diffie- Hellman] the parties (i.e. equivalent to distribution entity) agree on a prime number p and a generator g, (i.e. base). Each party randomly chooses a secret Sa and Sb (i.e. secret number) and calculate a common secret key based on g^(SaSb) mod p (i.e. equivalent to gi^zi modulo pi). Applicant also argues that Anne fails to explicitly teach “plurality of series of numbers”. The examiner respectfully disagrees because Anne teaches secret Sa and Sb refers to plurality of series of numbers. See on [page 57 para 1] teaches each of n neighbors choose a secret value Si, wherein i= 1, 2, 3………n.
	In response to applicants arguments on page 19 para 1 of remarks that Anne does not use Diffie-Hellman to calculate the second as required by the claim instead uses Burmeister and Desmedt (B_D) method for calculating the key. The examiner respectfully disagrees because the claim does not recite the generation of key is based on Diffie-Hellman algorithm. as argued by the applicant. Therefore, applicants arguments are not persuasive. 
	Applicant’s argument on page 19 last para of remarks that the second key is used for encrypting the message as amended in the claims are moot in view of new grounds of rejection. Newly cited reference Yong teach the concept. See the rejection below. 
Applicant’s argument on page 20 first para of remarks that the second key is used for encrypting the message as amended in the claims are moot in view of new grounds of rejection. Newly cited reference Yong teach the concept. See the rejection below. Moreover, the examiner did not rely upon Anne to teach message containing header and body as argued by the applicants. Hence the arguments are not persuasive. 
In response to applicant’s argument on page 21 para 1 of remarks that Nitish (i.e. secondary reference) does not teach encrypting a message using a key. The examiner respectfully disagrees because Nitish teaches encrypting the message using unique device identifier or timestamp is not equivalent. The examiner respectfully disagrees because Nitish on page 4 section 1 explicitly teach encrypting the message using public key. The applicant further argues that timestamp of Nitish is not equivalent to a random number. The examiner respectfully disagrees because generation of timestamp is dependent on generation of message and generation/transmission of the message cannot be predicated, which makes the timestamp random as required by the claim. 
Applicants argument on page 21 last para that Debiao fails to teach the amended limitation of validity number identifying the series of numbers of index I are moot in view of new grounds of rejection. Yong teaches the Validity number identifying series of numbers. See the rejection below, 

Argument regarding claim 2 
	Applicant argues that single use key in instant application is not equivalent to timestamp associated key of Anne. The examiner respectfully disagrees because the timestamp associated with the key is used to expire the key after certain period of time, which makes the key only for limited use. See Anne on [page 62 section 1] teaches the key used at time i equals a hash (or similar one-way function) of the key used at time i + 1 (i.e. indicating key is revoked after certain time period).
Argument regarding claim 3 and 4
Applicants arguments regarding claim 3 and 4 are moot in view of new grounds of rejection and do not apply to the current art being used. See the rejection below.
Argument regarding claim 5:
In response to applicants arguments that Anne fails to teach inserting random number into the body of message. Because Anne Fig 4 discloses packet containing (I, m, t, s) between Alice and user, wherein t=r^e and wherein r= random number. Anne teaches packet contains the signature t which is calculated by random number r, hence there is an indication that random number r is also part of message containing the signature along with other elements.  
Argument regarding claim 7 and 8:
in response to applicants argument that none of the cited reference teaches authenticating the message based on verifying the signature and performing decryption operation. The examiner acknowledges applicants point of view but respectfully disagrees because Debiao on [page 2685 para 1] teaches  receiving multiple messages {M1, AID1, T1, R1, σ1}, {M2, AID2, T2, R2, σ2},…, {Mn, AIDn, Tn, Rn, σn} sent by some vehicles, the verifier uses the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to verify the validity of those messages, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key and Nitish teaches performing decryption operation on the message on [page 5 algorithm 1] teaches encrypting message M= {Ts, N P} Ts is timestamp (i.e. equivalent to random number), P is prime number and N is vehicle or license number (i.e. equivalent to number g) and decrypting the message to obtain the numbers using public private key.

Claim Objections
Claims 1, 2, 6, and 9-10 objected to because of the following informalities: 
Claim 1, 6 and 9 recites “-” and “o” before every limitation. The examiner suggests to delete “-” and “o” because claim already recites “step of ”  
Claim 1 recites “said step of creating the message comprising the first motor vehicle…..”. it seems like the creating of the message constitutes the first vehicle to perform steps of encrypting and inserting. in other words, the first vehicle performs encrypting and inserting in response to message being created. Appropriate correction is required. 
Claim 2 recites “ a single use key intended to be used” is an intended use of the key, which is not positively being claimed as the single key is actually used for performing operation on the message. 
Claim 6 8th last line recites “the second vehicle” should read as “the second motor vehicle”
Claim 6 4th last line recites “said motor second vehicle” should read as “said second motor vehicle”
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a module adopted to, a random number generator, an encryption/decryption module, a module for generating a single use key, a module for creating or preparing a message a module for processing and a module for transmitting in claim 9 and 10.

Claim limitation(s) “a module adopted to, a random number generator, an encryption/decryption module, a module for generating a single use key, a module for creating or preparing a message, a module for processing and a module for transmitting” of claims 9 and 10 gives their broadest reasonable interpretation of the claim elements with a limited description in the specification. The examiner notes that these elements lie within a motor vehicle and there is a clear link between the vehicle as the structure and the recited modules see [0057] of instant application. Accordingly claim 9 invoke 35 U.S.C. 112 (f) or sixth paragraph, but the corresponding structure is described.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the motor vehicle".  There is insufficient antecedent basis for this limitation in the claim. it’s not clear whether “the motor vehicle” refers to first motor vehicle or the second motor vehicle.

                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anne et al (hereinafter Anne) (A survey of key management in ad hoc network) (i.e. provided in IDS) in view of Nitish et al (hereinafter Nitish) (Reduction of the authentication time using ECC and PBAS approach in VANET) in view of Debiao et al (hereinafter Debiao) (An efficient identity-based conditional privacy-preserving authentication scheme for vehicular ad hoc networks) and further in view of Yong et al (hereinafter Yong) (A Distributed Key Management Framework with Cooperative Message Authentication in VANETs).

Regarding claim 1 Anne teaches a method for communicating between vehicle comprising transmitting data, [[from a first motor vehicle, through a radio communication channel to a second motor vehicle]], said transmitting step including: (Anne on [page 51 last para] teaches method for transmitting data from one node to another);
said first motor vehicle obtaining from a distribution entity, a plurality of series of numbers each series of numbers containing a base gi, a prime number pi, a first key Zi  wherein said first key Zi is calculated by raising the base gi to a power zi, wherin zi is a secret number selected by said distribution entity, in order to obtain gi^zi and then calculating gi^zi modulo pi (Anne on [page 51 section Diffie- Hellman] teaches establishing unique symmetric key. The parties agree on a prime number p and a generator g, (i.e. base). Each party randomly chooses a secret Sa and Sb (i.e. secret number) and calculate a common secret key based on g^(SaSb) mod p (i.e. equivalent to gi^zi modulo pi). See also on [page 52 para 2] teaches every node picks a secret Si and calculate public value Zi=g^si (i.e. calculated first key). See [page 57 para 1] teaches each of n neighbors choose a secret value Si, wherein i=1, 2, 3………n);
where i is an integer which represents an index of said series of numbers, with i = 1, 2, ..., N (Anne on [page 57 para 1] teaches each of n neighbors choose a secret value Si, wherein i= 1, 2, 3………n);
said first motor vehicle storing  the N series of numbers in a table in a memory of said first motor vehicle (Anne on [page 54 3rd last para] teaches shares are held by the servers, (i.e. server storing the series of numbers) if (s1, s2 …, sn) is a (k, n) sharing of S and (a1, a2…, an) is a (k, n) sharing of A, then (s1 + a1, s2 + a2, …, sn + an) is a secret sharing of S + A [27]. Choosing A = 0 gives a new sharing of S. See also on [page 57 Col 1 para 2] teaches each of the n neighbors chooses a secret value Si, (I is integer i= 1, 2 ,3 …. N) and distributes secret shares of this to the other neighbors using a (k, n) secret sharing scheme);
the first motor vehicle generating a random number a (Anne on [Fig 2] teaches kn=zi-1 Xin-1 Xi+1 Xi-1 mod p (i.e. in this case Si is random number and n is number of round));
 the first motor vehicle calculating a second key Kazi by raising the first key Zi to the power a, in order to obtain zi^a, and then calculating zi^a modulo pi (Anne on [page 53 Fig 2] teaches kn=zi-1 Xin-1 Xi+1 Xi-1 mod p (i.e. in this case K is the second key, Zi is first key, Si is random number and n is number of round));
 the first motor vehicle creating a message M carrying the data from a first group of numbers containing pi,
 gi and Zi, said step of creating the message comprising the first motor vehicle (Anne on [page 51 para 2-3] teaches transmitting the public value, g^Sa mod p to the second party (i.e. the first party creates a message by choosing random secret, prime p and generator g));
  	Anne fails to explicitly teach transmitting data, from a motor vehicle, through a radio communication channel, a validity number Vi associated with a first group of numbers containing pi, gi, and Zi, and stores in memory the N series of numbers in a table, encrypts a second group of numbers containing a, pi and gi by means of the first key Zi, inserts into said message M the validity number Vi associated with the first key Zi; the second group of numbers a, pi and gi encrypted by means of the first key Zi in a header of the message, the data, in a body of the message, step of transmitting the message M created by the vehicle through said radio communication channel, however Nitish from analogous art teaches transmitting data, from a first motor vehicle, through a radio communication channel to a second motor vehicle (Nitish on [page 1 para 1] teaches VANET for exchanging information between vehicular nodes using radio communication channel);
encrypting a second group of numbers containing a, pi and gi by means of the first key Zi (Nitish on [page 5 algorithm 1] teaches encrypting message M= {Ts, N P} Ts is timestamp (i.e. equivalent to random number), P is prime number and N is vehicle or license number (i.e. equivalent to number g)).
the first motor vehicle transmitting the message M created by the first motor vehicle through said radio communication channel (Nitish on [page 4 col 1 para 1] teaches transmitting the message M to RSU).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Nitish into the teaching of Anne by transmitting data using radio communication and encrypting the message. One would be motivated to do so in order to secure and safely handle communication in VANET network (Nitish on [page 1 para 1]).

	The combination fails to explicitly teach a validity number Vi associated with a first group of numbers containing pi, gi, and Zi and inserts into said message M the validity number Vi associated with the first key Zi; the second group of numbers a, pi and gi encrypted by means of the first key Zi in a header of the message; the data, in a body of the message, however Debiao from analogous art teaches 
a validity number Vi associated with a first group of numbers containing pi, gi, and Zi  (Debiao on [2685 para 1] teaches TA sends the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to all RSUs and vehicles, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key);
inserts into said message M the validity number Vi associated with the first key Zi; the second group of numbers a, pi and gi encrypted by means of the first key Zi in a header of the message; the data, in a body of the message (Debiao on [2685 para 1] teaches TA sends the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to all RSUs and vehicles, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key).
4 PEUG F665W1 - Preliminary AmendmentLIB1/17252\00109\13996086.1-9/11/20Int'l Appl. No. PCT/FR2019/050396Preliminary AmendmentFiled With The Application
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Debiao into the combined teaching of Anne and Nitish by having message containing validity number along with prime number and random number. One would be motivated to do so in order to secure and safely handle communication in VANET network (Debiao on [page 1 para 1]).
Although the combination teaches encrypting the message using the first key and message containing validity number Vi, but fails to explicitly teach and the validity number Vi serves to identify the series of numbers of index I and encrypting at least portion of said message M using the second key K^azi, however Yong from analogous art teaches and the validity number Vi serves to identify the series of numbers of index I (Yong on [page 619 col 1 para 5 and page 620 co1 1 under message broadcasting] teaches group ID in a message for uniquely identifying corresponding vehicle and a group member, wherein group is donated by t (i.e. as a index));
and encrypting at least portion of said message M using the second key K^azi (Yong on [page 620 col 2 para 1] teaches encrypting the message using public key).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Yong into the combined teaching of Anne, Nitish and Debiao by having message containing validity number for identifying series of number in form of group or corresponding vehicle from which the message is received or transmitted. One would be motivated to do so in order to secure and safely handle communication in VANET network by identifying sender of the particular message based on identifier included in the message (Yong on [page 617 Col 2 para 2]).

Regarding claim 2 the combination of Anne, Nitish, Debiao and Yong teaches all the limitations of claim 1 above, Anne further teaches wherein the second key Kazi is a single-use key intended to be used exclusively for the message M (Anne on [page 50 Col 1 last para] teaches each node generated a key. See on [page 59 last para] teaches key associated with a time stamp (i.e. Sigle use key)).
Regarding claim 3 the combination of Anne, Nitish, Debiao and Yong teaches all the limitations of claim 1 above, Yong further teaches wherein the first motor vehicle encrypts one or both of the content of the body of the message and signature for the message by means of the second key Kazi (Yong on [page 620 col 2 para 1] teaches encrypting the message using public key).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Yong into the combined teaching of Anne, Nitish and Debiao by having message containing validity number for identifying series of number in form of group or corresponding vehicle from which the message is received or transmitted. One would be motivated to do so in order to secure and safely handle communication in VANET network by identifying sender of the particular message based on identifier included in the message (Yong on [page 617 Col 2 para 2]).


Regarding claim 4 the combination of Anne, Nitish, Debiao and Yong teaches all the limitations of claim 3 above, Yong further teaches wherein the motor vehicle encrypts only the body of the message using the second key Kazi (Yong on [page 620 col 2 para 1] teaches encrypting the message using public key).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Yong into the combined teaching of Anne, Nitish and Debiao by having message containing validity number for identifying series of number in form of group or corresponding vehicle from which the message is received or transmitted. One would be motivated to do so in order to secure and safely handle communication in VANET network by identifying sender of the particular message based on identifier included in the message (Yong on [page 617 Col 2 para 2]).

Regarding claim 5 the combination of Anne, Nitish, Debiao and Yong teaches all the limitations of claim 1 above, Anne further teaches wherein the first motor vehicle inserts a random number r into the body of the message (Anne Fig 4 discloses packet containing (I, m, t, s) between Alice and user, wherein t=r^e and wherein r= random number).

Regarding claim 6 the combination of Anne, Nitish, Debiao and Yong teaches all the limitations of claim 1 above, Anne further teaches 
5PEUG F665W1 - Preliminary AmendmentLIB1/17252\00109\13996086.1-9/11/20Int'l Appl. No. PCT/FR2019/050396Preliminary AmendmentFiled With The Application said second motor vehicle obtaining from a distribution entity, storing in a memory of said second vehicle in a table a plurality of series of numbers each series of numbers containing a base gi, a prime number pi, a first key Zi  wherein said first key Zi is calculated by raising the base gi to a power zi, wherin zi is a secret number selected by said distribution entity, in order to obtain gi^zi and then calculating gi^zi modulo pi (Anne on [page 51 section Diffie- Hellman] teaches establishing unique symmetric key. The parties agree on a prime number p and a generator g, (i.e. base). Each party randomly chooses a secret Sa and Sb (i.e. secret number) and calculate a common secret key based on g^(SaSb) mod p (i.e. equivalent to gi^zi modulo pi). See also on [page 52 para 2] teaches every node picks a secret Si and calculate public value Zi=g^si (i.e. calculated first key). See [page 57 para 1] teaches each of n neighbors choose a secret value Si, wherein i=1, 2, 3………n); 
[[a validity number Vi associated with a first group of numbers containing p;, g; and Z, ]] wherein i is an integer which represents an index of said series of numbers, with i = 1, 2, ..., N (Anne on [page 57 para 1] teaches each of n neighbors choose a secret value Si, wherein i= 1, 2, 3………n);
said second motor vehicle calculating a second key Kazi comprised of raising the first key Z to a power a, in order to obtain za, and then calculating za modulo p (Anne on [page 53 Fig 2] teaches kn=zi-1 Xin-1 Xi+1 Xi-1 mod p (i.e. in this case K is the second key, Zi is first key, Si is random number and n is number of round));
 the second motor vehicle cryptographically processing the received message M by means of the second key Kazi (Anne on page 63 Col 2 para 1[ teaches using the key Kn to sign the message).

Nitish teaches a second vehicle receiving the message M transmitted by the first vehicle, through the communication channel, wherein step of receiving message M includes (Nitish on [page 4 col 1 para 1] teaches transmitting the message M to RSU);
said second motor vehicle decrypting the header of the message by means of the first key Z, in order to obtain the numbers a, pi and g (Nitish on [page 5 algorithm 1] teaches encrypting message M= {Ts, N P} Ts is timestamp (i.e. equivalent to random number), P is prime number and N is vehicle or license number (i.e. equivalent to number g) and decrypting the message to obtain the numbers using public private key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Nitish into the teaching of Anne by transmitting data using radio communication and encrypting the message. One would be motivated to do so in order to secure and safely handle communication in VANET network (Nitish on [page 1 para 1]).

Debiao teaches a validity number Vi associated with a first group of numbers containing p;, g; and Z (Debiao on [2685 para 1] teaches TA sends the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to all RSUs and vehicles, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key);
said second motor vehicle extracting the validity number Vi from the received message M (Debiao on [page 2685 para 1] Upon receiving multiple messages {M1, AID1, T1, R1, σ1}, {M2, AID2, T2, R2, σ2},…, {Mn, AIDn, Tn, Rn, σn} sent by some vehicles, the verifier uses the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to verify the validity of those messages, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key);
said second motor vehicle extracting the first key Z associated with the validity number Vi from the table stored in memory (Debiao on [page 2685 para 1] Upon receiving multiple messages {M1, AID1, T1, R1, σ1}, {M2, AID2, T2, R2, σ2},…, {Mn, AIDn, Tn, Rn, σn} sent by some vehicles, the verifier uses the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to verify the validity of those messages, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Debiao into the combined teaching of Anne and Nitish by having message containing validity number along with prime number and random number. One would be motivated to do so in order to secure and safely handle communication in VANET network (Debiao on [page 1 para 1]).
Yong teaches and the validity number Vi serves to identify the series of numbers of index I (Yong on [page 619 col 1 para 5 and page 620 co1 1 under message broadcasting] teaches group ID in a message for uniquely identifying corresponding vehicle and a group member, wherein group is donated by t (i.e. as a index)).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Yong into the combined teaching of Anne, Nitish and Debiao by having message containing validity number for identifying series of number in form of group or corresponding vehicle from which the message is received or transmitted. One would be motivated to do so in order to secure and safely handle communication in VANET network by identifying sender of the particular message based on identifier included in the message (Yong on [page 617 Col 2 para 2]).

Regarding claim 7 the combination of Anne, Nitish, Debiao and Yong teaches all the limitations of claim 6 above, Debiao further teaches wherein, when the message M is signed, the method comprising the second motor vehicle verifying  the authenticity of the message M by verifying the validity of the signature by means of the second key Kazi (Debiao on [page 2685 para 1] Upon receiving multiple messages {M1, AID1, T1, R1, σ1}, {M2, AID2, T2, R2, σ2},…, {Mn, AIDn, Tn, Rn, σn} sent by some vehicles, the verifier uses the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to verify the validity of those messages, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key. See on [2686 2nd last para] teaches the verifier could check the validity and integrity of the message {Mi , AIDi , Ti , Ri, σi } by verifying whether the equation σi · P = AIDi,1 + αi · Ppub + βi · Ri holds. Thus, the proposed ID-based CPPA scheme for VANETs provides message authentication).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Debiao into the combined teaching of Anne and Nitish by having message containing validity number along with prime number and random number. One would be motivated to do so in order to secure and safely handle communication in VANET network (Debiao on [page 1 para 1]).
Regarding claim 8 the combination of Anne, Nitish, Debiao and Yong teaches all the limitations of claim 6 above, Nitish further teaches wherein, when the message is encrypted, the method comprising the second motor vehicle decrypting the message using the second key Kazi as a decryption key (Nitish on [page 5 algorithm 1] teaches encrypting message M= {Ts, N P} Ts is timestamp (i.e. equivalent to random number), P is prime number and N is vehicle or license number (i.e. equivalent to number g) and decrypting the message to obtain the numbers using public private key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Debiao into the combined teaching of Anne and Nitish by having message containing validity number along with prime number and random number. One would be motivated to do so in order to secure and safely handle communication in VANET network (Debiao on [page 1 para 1]).
Regarding claim 9 Anne teaches A device for securing radio communications [[for a motor vehicle]] comprising (Ann on [page 50 col 1 para 2] teaches a node device for secure communication in ad hoc network);
a module adapted to obtain from a distribution entity a plurality series of numbers, each series of numbers containing a base gi, a prime number pi, a first key Zi, [[and a validity number Vi associated with said first key Zi]] (Anne on [page 51 section Diffie- Hellman] teaches establishing unique symmetric key. The parties agree on a prime number p and a generator g, (i.e. base). Each party randomly chooses a secret Sa and Sb (i.e. secret number) and calculate a common secret key based on g^(SaSb) mod p (i.e. equivalent to gi^zi modulo pi). See also on [page 52 para 2] teaches every node picks a secret Si and calculate public value Zi=g^si (i.e. calculated first key). See [page 57 para 1] teaches each of n neighbors choose a secret value Si, wherein i=1, 2, 3………n); 
wherein said first key Z is calculated by raising the base gi to a power zi, where zI is a secret number selected by said distribution entity, in order to obtain gi^zi; and wherein i is an integer between 1 and N (Anne on [page 51 section Diffie- Hellman] teaches establishing unique symmetric key. The parties agree on a prime number p and a generator g, (i.e. base). Each party randomly chooses a secret Sa and Sb (i.e. secret number) and calculate a common secret key based on g^(SaSb) mod p (i.e. equivalent to gi^zi modulo pi). See also on [page 52 para 2] teaches every node picks a secret Si and calculate public value Zi=g^si (i.e. calculated first key). See [page 57 para 1] teaches each of n neighbors choose a secret value Si, wherein i=1, 2, 3………n);
a memory or table for storing the obtained series of numbers (Anne on [page 54 3rd last para] teaches shares are held by the servers, (i.e. server storing the series of numbers) if (s1, s2 …, sn) is a (k, n) sharing of S and (a1, a2…, an) is a (k, n) sharing of A, then (s1 + a1, s2 + a2, …, sn + an) is a secret sharing of S + A [27]. Choosing A = 0 gives a new sharing of S. See also on [page 57 Col 1 para 2] teaches each of the n neighbors chooses a secret value Si, (I is integer i= 1, 2 ,3 …. N) and distributes secret shares of this to the other neighbors using a (k, n) secret sharing scheme);
a random number generator (Ann on [page 51 Col 1 last para] teaches generating a random secret);
 an encryption/decryption module capable of performing a symmetric encryption/decryption algorithm (Anne on [page 59 Col 1] teaches identity-based encryption scheme for symmetric encryption);
 a module for generating a single-use key (Anne on [page 50 Col 1 last para] teaches each node generated a key (i.e. equivalent to key generation module). See on [page 59 col 1] teaches PKG generator. See on [page 59 last para] teaches key associated with a time stamp (i.e. Sigle use key));
said module being adapted to generate a random number a, calculate a second key Kazi by raising the first key Z to the power a, in order to obtain zi^a, and then calculate Zi^a modulo pi (Anne on [page 53 Fig 2] teaches kn=zi-1 Xin-1 Xi+1 Xi-1 mod p (i.e. in this case K is the second key, Zi is first key, Si is random number and n is number of round));
a module for preparing or creating a message for carrying data to be transmitted (Anne on [page 51 para 2-3] teaches transmitting the public value, g^Sa mod p to the second party (i.e. the first party creates a message by choosing random secret, prime p and generator g));
 and perform a cryptographic operation on at least portion of said message M using the second key Kazi (Anne on page 63 Col 2 para 1[ teaches using the key Kn to sign the message (i.e. cryptographic operation));
a module for calculate a second key Kazi comprised of raising the first key Z to a power a, in order to obtain Za, and then calculating Za modulo pi (Anne on [page 53 Fig 2] teaches kn=zi-1 Xin-1 Xi+1 Xi-1 mod p (i.e. in this case K is the second key, Zi is first key, Si is random number and n is number of round)).
	Anne fails to explicitly teach transmitting and receiving data over a radio communication channel; a validity number Vi associated with said first key Zi, insert into said message M the validity number Vi associated with the first key Z1 the second group of numbers a, pi and gi encrypted by means of the first key Z, in a header of the message; the data, in a body of the message, a module for processing a received message, said module being adapted to: extract the validity number Vi from the received message M, extract the first key Zi associated with the validity number Vi from the table stored in memory, said module being adapted to encrypt a second group of numbers containing a, pi and gi by means of the first key Zi,  decrypt the header of the message by means of the first key Z, in order to obtain the numbers a, pi and gi, and at least one step of cryptographically processing the received message M by means of the second key Kazi  and a module for transmitting and receiving data through the radio interface so as to transmit and receive messages M carrying data, however Nitish from analogous art teaches the device being adapted to transmit and receive  data over a radio communication channel; said device including (Nitish on [page 1 para 1] teaches VANET for exchanging information between vehicular nodes);
an interface for radio communication through said radio communication channel (Nitish on [page 1 para 1] teaches VANET for exchanging information between vehicular nodes using radio wave of high bandwidth);
said module being adapted to encrypt a second group of numbers containing a, pi and gi by means of the first key Zi (Nitish on [page 5 algorithm 1] teaches encrypting message M= {Ts, N P} Ts is timestamp (i.e. equivalent to random number), P is prime number and N is vehicle or license number (i.e. equivalent to number g)).
 decrypt the header of the message by means of the first key Z, in order to obtain the numbers a, pi and gi (Nitish on [page 5 algorithm 1] teaches encrypting message M= {Ts, N P} Ts is timestamp (i.e. equivalent to random number), P is prime number and N is vehicle or license number (i.e. equivalent to number g) and decrypting the message to obtain the numbers using public private key);
and cryptographically process the received message M by means of the second key Kazi  (Nitish on [page 5 algorithm 1] teaches decrypting the message (i.e. equivalent to cryptographically processing) to obtain the numbers using public private key);
and a module for transmitting and receiving data through the radio interface so as to transmit and receive messages M carrying data (Nitish on [page 1 para 1] teaches VANET for exchanging information between vehicular nodes using radio wave of high bandwidth).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Nitish into the teaching of Anne by transmitting data using radio communication and encrypting the message. One would be motivated to do so in order to secure and safely handle communication in VANET network (Nitish on [page 1 para 1]).

The combination of Anne and Nitish fails to explicitly teach a validity number Vi associated with said first key Zi,  LIB1/17252\00109\13996086.1-9/11/20Int'l Appl. No. PCT/FR2019/050396Preliminary AmendmentFiled With The Applicationinsert into said message M the validity number Vi associated with the first key Z1 the second group of numbers a, pi and gi encrypted by means of the first key Z, in a header of the message; the data, in a body of the message, a module for processing a received message, said module being adapted to: extract the validity number Vi from the received message M, extract the first key Zi associated with the validity number Vi from the table stored in memory, however Debiao from analogous art teaches a validity number Vi associated with said first key Zi (Debiao on [2685 para 1] teaches TA sends the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to all RSUs and vehicles, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key);
7PEUG F665W1 - Preliminary Amendment LIB1/17252\00109\13996086.1-9/11/20Int'l Appl. No. PCT/FR2019/050396Preliminary AmendmentFiled With The Applicationinsert into said message M the validity number Vi associated with the first key Z1 the second group of numbers a, pi and gi encrypted by means of the first key Z, in a header of the message; the data, in a body of the message (Debiao on [2685 para 1] teaches TA sends the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to all RSUs and vehicles, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key);
a module for processing a received message, said module being adapted to: extract the validity number Vi from the received message M (Debiao on [page 2685 para 1] Upon receiving multiple messages {M1, AID1, T1, R1, σ1}, {M2, AID2, T2, R2, σ2},…, {Mn, AIDn, Tn, Rn, σn} sent by some vehicles, the verifier uses the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to verify the validity of those messages, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key);
 extract the first key Zi associated with the validity number Vi from the table stored in memory (Debiao on [page 2685 para 1] Upon receiving multiple messages {M1, AID1, T1, R1, σ1}, {M2, AID2, T2, R2, σ2},…, {Mn, AIDn, Tn, Rn, σn} sent by some vehicles, the verifier uses the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to verify the validity of those messages, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Debiao into the combined teaching of Anne and Nitish by having message containing validity number along with prime number and random number. One would be motivated to do so in order to secure and safely handle communication in VANET network (Debiao on [page 1 para 1]).
Although the combination teaches encrypting the message using the first key and message containing validity number Vi, but fails to explicitly teach and the validity number Vi serves to identify the series of numbers of index i, however Yong from analogous art teaches and the validity number Vi serves to identify the series of numbers of index I (Yong on [page 619 col 1 para 5 and page 620 co1 1 under message broadcasting] teaches group ID in a message for uniquely identifying corresponding vehicle and a group member, wherein group is donated by t (i.e. as a index));
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Yong into the combined teaching of Anne, Nitish and Debiao by having message containing validity number for identifying series of number in form of group or corresponding vehicle from which the message is received or transmitted. One would be motivated to do so in order to secure and safely handle communication in VANET network by identifying sender of the particular message based on identifier included in the message (Yong on [page 617 Col 2 para 2]).


Regarding claim 9 Anne teaches [[A motor vehicle including]] a device for securing radio communications [[for a motor vehicle]] comprising (Ann on [page 50 col 1 para 2] teaches a node device for secure communication in ad hoc network);
a module adapted to obtain from a distribution entity a plurality series of numbers, each series of numbers containing a base gi, a prime number pi, a first key Zi, [[and a validity number Vi associated with said first key Zi]] (Anne on [page 51 section Diffie- Hellman] teaches establishing unique symmetric key. The parties agree on a prime number p and a generator g, (i.e. base). Each party randomly chooses a secret Sa and Sb (i.e. secret number) and calculate a common secret key based on g^(SaSb) mod p (i.e. equivalent to gi^zi modulo pi). See also on [page 52 para 2] teaches every node picks a secret Si and calculate public value Zi=g^si (i.e. calculated first key). See [page 57 para 1] teaches each of n neighbors choose a secret value Si, wherein i=1, 2, 3………n); 
wherein said first key Z is calculated by raising the base gi to a power zi, where zI is a secret number selected by said distribution entity, in order to obtain gi^zi; and wherein i is an integer between 1 and N (Anne on [page 51 section Diffie- Hellman] teaches establishing unique symmetric key. The parties agree on a prime number p and a generator g, (i.e. base). Each party randomly chooses a secret Sa and Sb (i.e. secret number) and calculate a common secret key based on g^(SaSb) mod p (i.e. equivalent to gi^zi modulo pi). See also on [page 52 para 2] teaches every node picks a secret Si and calculate public value Zi=g^si (i.e. calculated first key). See [page 57 para 1] teaches each of n neighbors choose a secret value Si, wherein i=1, 2, 3………n);
a memory or table for storing the obtained series of numbers (Anne on [page 54 3rd last para] teaches shares are held by the servers, (i.e. server storing the series of numbers) if (s1, s2 …, sn) is a (k, n) sharing of S and (a1, a2…, an) is a (k, n) sharing of A, then (s1 + a1, s2 + a2, …, sn + an) is a secret sharing of S + A [27]. Choosing A = 0 gives a new sharing of S. See also on [page 57 Col 1 para 2] teaches each of the n neighbors chooses a secret value Si, (I is integer i= 1, 2 ,3 …. N) and distributes secret shares of this to the other neighbors using a (k, n) secret sharing scheme);
a random number generator (Ann on [page 51 Col 1 last para] teaches generating a random secret);
 an encryption/decryption module capable of performing a symmetric encryption/decryption algorithm (Anne on [page 59 Col 1] teaches identity-based encryption scheme for symmetric encryption);
 a module for generating a single-use key (Anne on [page 50 Col 1 last para] teaches each node generated a key (i.e. equivalent to key generation module). See on [page 59 col 1] teaches PKG generator. See on [page 59 last para] teaches key associated with a time stamp (i.e. Sigle use key));
said module being adapted to generate a random number a, calculate a second key Kazi by raising the first key Z to the power a, in order to obtain zi^a, and then calculate Zi^a modulo pi (Anne on [page 53 Fig 2] teaches kn=zi-1 Xin-1 Xi+1 Xi-1 mod p (i.e. in this case K is the second key, Zi is first key, Si is random number and n is number of round));
a module for preparing or creating a message for carrying data to be transmitted (Anne on [page 51 para 2-3] teaches transmitting the public value, g^Sa mod p to the second party (i.e. the first party creates a message by choosing random secret, prime p and generator g));
 and perform a cryptographic operation on at least portion of said message M using the second key Kazi (Anne on page 63 Col 2 para 1[ teaches using the key Kn to sign the message (i.e. cryptographic operation));
a module for calculate a second key Kazi comprised of raising the first key Z to a power a, in order to obtain Za, and then calculating Za modulo pi (Anne on [page 53 Fig 2] teaches kn=zi-1 Xin-1 Xi+1 Xi-1 mod p (i.e. in this case K is the second key, Zi is first key, Si is random number and n is number of round)).
	Anne fails to explicitly teach transmitting and receiving data over a radio communication channel; a validity number Vi associated with said first key Zi, insert into said message M the validity number Vi associated with the first key Z1 the second group of numbers a, pi and gi encrypted by means of the first key Z, in a header of the message; the data, in a body of the message, a module for processing a received message, said module being adapted to: extract the validity number Vi from the received message M, extract the first key Zi associated with the validity number Vi from the table stored in memory, said module being adapted to encrypt a second group of numbers containing a, pi and gi by means of the first key Zi,  decrypt the header of the message by means of the first key Z, in order to obtain the numbers a, pi and gi, and at least one step of cryptographically processing the received message M by means of the second key Kazi  and a module for transmitting and receiving data through the radio interface so as to transmit and receive messages M carrying data, however Nitish from analogous art teaches the device being adapted to transmit and receive  data over a radio communication channel; said device including (Nitish on [page 1 para 1] teaches VANET for exchanging information between vehicular nodes);
an interface for radio communication through said radio communication channel (Nitish on [page 1 para 1] teaches VANET for exchanging information between vehicular nodes using radio wave of high bandwidth);
said module being adapted to encrypt a second group of numbers containing a, pi and gi by means of the first key Zi (Nitish on [page 5 algorithm 1] teaches encrypting message M= {Ts, N P} Ts is timestamp (i.e. equivalent to random number), P is prime number and N is vehicle or license number (i.e. equivalent to number g)).
 decrypt the header of the message by means of the first key Z, in order to obtain the numbers a, pi and gi (Nitish on [page 5 algorithm 1] teaches encrypting message M= {Ts, N P} Ts is timestamp (i.e. equivalent to random number), P is prime number and N is vehicle or license number (i.e. equivalent to number g) and decrypting the message to obtain the numbers using public private key);
and cryptographically process the received message M by means of the second key Kazi  (Nitish on [page 5 algorithm 1] teaches decrypting the message (i.e. equivalent to cryptographically processing) to obtain the numbers using public private key);
and a module for transmitting and receiving data through the radio interface so as to transmit and receive messages M carrying data (Nitish on [page 1 para 1] teaches VANET for exchanging information between vehicular nodes using radio wave of high bandwidth).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Nitish into the teaching of Anne by transmitting data using radio communication and encrypting the message. One would be motivated to do so in order to secure and safely handle communication in VANET network (Nitish on [page 1 para 1]).

The combination of Anne and Nitish fails to explicitly teach a validity number Vi associated with said first key Zi,  LIB1/17252\00109\13996086.1-9/11/20Int'l Appl. No. PCT/FR2019/050396Preliminary AmendmentFiled With The Applicationinsert into said message M the validity number Vi associated with the first key Z1 the second group of numbers a, pi and gi encrypted by means of the first key Z, in a header of the message; the data, in a body of the message, a module for processing a received message, said module being adapted to: extract the validity number Vi from the received message M, extract the first key Zi associated with the validity number Vi from the table stored in memory, however Debiao from analogous art teaches a validity number Vi associated with said first key Zi (Debiao on [2685 para 1] teaches TA sends the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to all RSUs and vehicles, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key);
7PEUG F665W1 - Preliminary Amendment LIB1/17252\00109\13996086.1-9/11/20Int'l Appl. No. PCT/FR2019/050396Preliminary AmendmentFiled With The Applicationinsert into said message M the validity number Vi associated with the first key Z1 the second group of numbers a, pi and gi encrypted by means of the first key Z, in a header of the message; the data, in a body of the message (Debiao on [2685 para 1] teaches TA sends the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to all RSUs and vehicles, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key);
a module for processing a received message, said module being adapted to: extract the validity number Vi from the received message M (Debiao on [page 2685 para 1] Upon receiving multiple messages {M1, AID1, T1, R1, σ1}, {M2, AID2, T2, R2, σ2},…, {Mn, AIDn, Tn, Rn, σn} sent by some vehicles, the verifier uses the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to verify the validity of those messages, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key);
 extract the first key Zi associated with the validity number Vi from the table stored in memory (Debiao on [page 2685 para 1] Upon receiving multiple messages {M1, AID1, T1, R1, σ1}, {M2, AID2, T2, R2, σ2},…, {Mn, AIDn, Tn, Rn, σn} sent by some vehicles, the verifier uses the system parameters parmas = {p, q, a, b, P, Ppub, h1, h2, h3} to verify the validity of those messages, wherein params is equivalent to message containing  p, q are prime numbers, a, b are random numbers, P is generator equivalent to g, h1, h2,h3 are secure hash function equivalent to validity number Vi and Ppub is the key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Debiao into the combined teaching of Anne and Nitish by having message containing validity number along with prime number and random number. One would be motivated to do so in order to secure and safely handle communication in VANET network (Debiao on [page 1 para 1]).
Although the combination teaches encrypting the message using the first key and message containing validity number Vi, but fails to explicitly teach and the validity number Vi serves to identify the series of numbers of index i, however Yong from analogous art teaches and the validity number Vi serves to identify the series of numbers of index I (Yong on [page 619 col 1 para 5 and page 620 co1 1 under message broadcasting] teaches group ID in a message for uniquely identifying corresponding vehicle and a group member, wherein group is donated by t (i.e. as a index));
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Yong into the combined teaching of Anne, Nitish and Debiao by having message containing validity number for identifying series of number in form of group or corresponding vehicle from which the message is received or transmitted. One would be motivated to do so in order to secure and safely handle communication in VANET network by identifying sender of the particular message based on identifier included in the message (Yong on [page 617 Col 2 para 2]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        




/MOEEN KHAN/Examiner, Art Unit 2436